                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA


    BARBARA TANGWALL,

                         Plaintiff,

                 v.

    GEORGE E. BUSCHER, et al.                Case No. 4:19-cv-00011-SLG

                         Defendants.


                                ORDER OF DISMISSAL

        Barbara Tangwall, a self-represented litigant, has filed a “Second Amended

Complaint”1 and a Response2 to the Court’s Notice of Intent to Dismiss at Docket

27.

        This case comes before the Court after the Ninth Circuit Court of Appeals

vacated the prior judgment and remanded for further proceedings.3 Upon remand,

the Court reviewed the First Amended Complaint and ordered the Clerk of Court

to strike it for non-compliance with the Vexatious Litigant Order at Docket 31 in




1   Docket 28.
2   Docket 29.
3 Dockets 20-21 (On August 26, 2019, the Ninth Circuit Court of Appeals vacated the
judgment and remanded the case, because not all parties, including the unserved
defendants, consented to proceed before the magistrate judge. On September 17,
2019, the Ninth Circuit Court of Appeals issued its Mandate making its judgment
effective.).
Case No. 4:18-cv-00007.4           The original Complaint became the operative

complaint. In the original Complaint at Docket 1, Ms. Tangwall alleged that George

E. Buscher, Lois L. Buscher, and “unknown others” recorded a “disputed non-

judicial foreclosure Trustees’ deed” to her residence at 11925 Flyway Court and

there is a foreclosure dispute regarding the ownership of the property.             Ms.

Tangwall further alleges that this dispute deprives her of her “civil rights to peaceful

enjoyment of residence under color of law” in violation of 42 U.S.C. § 1983.5

         The Court reviewed the original Complaint for subject matter jurisdiction and

issued a Notice of Intent to Dismiss.6 After addressing and denying a Motion to

Recuse at Docket 25, the Court explained that the original Complaint “did not state

a valid claim under 42 U.S.C.§ 1983 and [did] not demonstrate that the Court [had]

subject matter jurisdiction.”7 The Court instructed that in order to file a claim for

relief under 42 U.S.C. § 1983, “a plaintiff must ‘plead that (1) defendants acting

under color of state law (2) deprived plaintiff of rights secured by the federal

Constitution or federal statutes.’”8 The Court further explained that Ms. Tangwall’s

original Complaint named private parties and did not plausibly allege the required




4   Docket 26.
5   Docket 1 at 1-3.
6   Docket 27.
7   Docket 27 at 4.
8   Docket 27 at 8.

Case No. 4:19-cv-00011-SLG, Tangwall v. Buscher, et al.
Order of Dismissal
Page 2 of 10
elements of: (1) state actors acting under the color of state law; (2) a violation of

federal constitutional or statutory rights; and (3) causation.9 The Court notified Ms.

Tangwall of these deficiencies, its intent to dismiss the case, and gave leave to

amend.10       Ms. Tangwall timely responded to that order by filing the Second

Amended Complaint.

         In the Second Amended Complaint, Ms. Tangwall alleges that she has

experienced a “[d]eprivation of property rights under color of law pursuant to 42

USC 1983.”11 Ms. Tangwall names George E. Buscher, Lois L. Buscher, the law

firm Zimmerman & Wallace, attorney Christopher E. Zimmerman, 49th Cartridge

Company, David R. Dwyer, Russell Z. Smith, and “unknown others.”12                   Ms.

Tangwall alleges that on April 2, 2019, the defendants recorded a “disputed non-

judicial foreclosure Trustees’ deed” to her residence at Flyway Court.13             Ms.

Tangwall further alleges that on April 3, 2019, her husband arrived at Flyway Court

“to find the locked barrier to private road removed,” “a locked chain barrier across

the driveway,” and two men removing personal property. Ms. Tangwall alleges


9   Docket 27 at 8-11.
10   Docket 27 at 13.
11   Docket 1 at 1.
12 Docket 28 at 1. The Court takes judicial notices that Christopher Zimmerman is an
attorney at the law firm Zimmerman & Wallace, a professional corporation engaged in
the general practice of law. Judicial notice is the “court’s acceptance, for purposes of
convenience and without requiring a party’s proof, of a well-known and indisputable fact;
the court’s power to accept such a fact.” Black’s Law Dictionary, (11th ed. 2019).
13   Docket 28 at 3.

Case No. 4:19-cv-00011-SLG, Tangwall v. Buscher, et al.
Order of Dismissal
Page 3 of 10
that Alaska State Troopers responded, could not determine rightful ownership of

the property, and advised all the parties to leave.

         Ms. Tangwall alleges that on May 31, 2019, she “became aware the

Defendants had initiated a Forcible Entry and Detainer action in the state court,

Case No: 4FA-19-01974 CI.”14 Ms. Tangwall further alleges that she removed the

action to federal court, but the state proceeding continued. 15 The Court takes

judicial notice of the eviction action Buscher, et al. v. Tangwall, et al. in Alaska

Superior Court, Case No. 4FA-19-01974CI and Ms. Tangwall’s unsuccessful

attempt to remove that case to federal court at Case No. 4:19-cv-00018-SLG.16

         Ms. Tangwall alleges that the foreclosure action and surrounding legal

processes constitutes a “deprivation of civil rights to peaceful enjoyment of

residence under Alaskan Attorneys Wallace and Zimmerman operating under the

color of Alaska state law.”17 Ms. Tangwall alleges that “[a]t all times the Defendants

were represented by Wallace and Zimmerman, Alaska attorneys operating under


14   Docket 28 at 3.
15   Docket 28 at 3-4.
16 Case No. 4:19-cv-00018-SLG is closed after the District Court issued an Order of
Remand (Docket 11). Ms. Tangwall appealed and the Ninth Circuit Court of Appeals
dismissed the appeal for lack of jurisdiction (Dockets 14, 17-18.). Judicial notice is the
“court’s acceptance, for purposes of convenience and without requiring a party’s proof,
of a well-known and indisputable fact; the court’s power to accept such a fact.” Black’s
Law Dictionary (10th ed. 2014); see also Headwaters Inc. v. U.S. Forest Service, 399
F.3d 1047, 1051 n.3 (9th Cir. 2005) (“Materials from a proceeding in another tribunal are
appropriate for judicial notice.”) (internal quotation marks and citation omitted); see also
Fed. R. Evid. 201.
17   Docket 28 at 5.

Case No. 4:19-cv-00011-SLG, Tangwall v. Buscher, et al.
Order of Dismissal
Page 4 of 10
the color of state law.”18 For relief on this claim, Ms. Tangwall requests (1)

damages for an amount in excess of $250,000.00 “to be determined after

inspection of the residence and personal property, (2) “Cost,” (3) “Interest”, and (4)

“Any other relief this Court deems just.”19

         Ms. Tangwall further alleges that “Alaska Attorneys Wallace & Zimmerman

authorized the unlawful seizure or property under color of Alaska law,” because

the no trespassing signs posted on their property display “Zimmerman and

Wallace’s office phone number.”20 For relief on this claim, Ms. Tangwall requests

(1) damages for an amount exceeding $250,000.00, (2) “Cost,” (3) “Interest”, and

(4) “Any other relief this Court deems just.”21

         Lastly, Ms. Tangwall alleges that Defendant Zimmerman “obstructed

justice,” because he “filed an affidavit to the [state] court wherein he failed to

disclose to the court that the issues were currently being litigated in this instant

case.”22 For relief on this claim, Ms. Tangwall requests (1) damages for an amount

exceeding $250,000.00, (2) $500,000.00 in punitive damages, (3) “Cost,” (4)

“Interest”, and (4) “Any other relief this Court deems just.”23


18   Docket 28 at 5.
19   Docket 28 at 5; see also Ex. K, Docket 28 at 11.
20   Docket 28 at 6.
21   Docket 28 at 6.
22   Docket 28 at 6.
23   Docket 28 at 7.

Case No. 4:19-cv-00011-SLG, Tangwall v. Buscher, et al.
Order of Dismissal
Page 5 of 10
                                   LEGAL STANDARD

           The United States Supreme Court has established that “the federal courts

are under an independent obligation to examine their own jurisdiction[.]” 24 In a

federal court proceeding, a jurisdictional defect may be raised at any time. 25

                                       DISCUSSION

           Ms. Tangwall alleges this Court has jurisdiction pursuant to 42 U.S.C. §

1983.26 42 U.S.C. § 1983 has very specific statutory requirements, requiring the

harm or injury to be caused by a state actor and in violation of a federal

constitutional or civil right. Ms. Tangwall’s Second Amended Complaint does not

plausibly allege facts that state a valid claim under 42 U.S.C. § 1983. Accordingly,

the Court has no subject matter jurisdiction and must dismiss the action.

      I.      42 U.S.C. § 1983

           As previously explained in the Court’s Notice of Intent to Dismiss, 42 U.S.C.

§ 1983 is a federal statute that “is not itself a source of substantive rights,” but

provides “a method for vindicating rights [found] elsewhere.”27 To state a claim for

relief under 42 U.S.C. § 1983, a plaintiff must “plead that (1) defendants acting




24   United States v. Hays, 515 U.S. 737, 742 (1995).
25   Washington Environmental Council v. Bellon, 732 F.3d 1131, 1139 (9th Cir. 2013).
26   See Docket 29 at 1.
27Graham v. Connor, 490 U.S. 386, 393-94 (1989) (quoting Baker v. McCollan, 443
U.S. 137, 144 n.3 (1979)).

Case No. 4:19-cv-00011-SLG, Tangwall v. Buscher, et al.
Order of Dismissal
Page 6 of 10
under color of state law (2) deprived plaintiff of rights secured by the federal

Constitution or federal statutes.”28

         To act under color of state law, a complaint must allege that each defendant

acted with state authority as a state actor.29 Private citizens are generally not

proper defendants for a § 1983 action.30 A defendant has acted under color of

state law when he or she has “exercised power ‘possessed by the virtue of state

law and made possible only because the wrongdoer is clothed with the authority

of state law.’”31 In her Second Amended Complaint, Ms. Tangwall names the

individuals whom she faces in her state court foreclosure action, the opposing

counsel and the opposing law firm in the foreclosure action, a local ammunition

company, and the owners of that company. Her allegations focus solely on the

conflict surrounding the foreclosure action, the disputed ownership rights of the

property, and the opposing counsel’s legal representation in that state court

matter.32 Ms. Tangwall does not allege any facts that indicate that any of these



28   Gibson v. United States, 781 F.2d 1334, 1338 (9th Cir. 1986).
29West v. Atkins, 487 U.S. 42, 49 (1988) (quoting United States v. Classic, 313 U.S.
299, 326 (1941)).
30See 42 U.S.C. § 1983; Flint v. Dennison,488 F.3d 816, 824-25 (9th Cir. 2007); Hale v.
Arizona, 993 F.2d 1387, 1398 (9th Cir. 1993) (en banc).
31West, 487 U.S. at 49 (quoting Classic, 313 U.S. at 326); see also Tongol v. Usery,
601 F.2d 1091, 1097 (establishing that when state officials are administering a federal
funded program, the state officials are still acting under the color of state law).
32See Docket 28 (The Court notes that while 49th Cartridge Company, LLC and its
individual owners are named parties, Ms. Tangwall does not make any allegations
explicitly against these parties and it unclear how they relate to the foreclosure
Case No. 4:19-cv-00011-SLG, Tangwall v. Buscher, et al.
Order of Dismissal
Page 7 of 10
parties acted with state authority as state actors for purposes of liability under

Section 1983. While attorneys are officers of the courts and represent parties

relying on provisions of state law, private attorneys are not state actors.33 Ms.

Tangwall has not demonstrated that any of these parties are state actors; and

accordingly, has not meet a required element in establishing a § 1983 action.

Therefore, Ms. Tangwall has not alleged a plausible claim under 42 U.S.C. § 1983.

     II.      Subject Matter Jurisdiction

           Federal question jurisdiction gives a federal court the authority to consider

cases brought under the United States Constitution or federal statutes. 34 Ms.

Tangwall’s Complaint cites to a federal statute, but it does not allege sufficient facts

to plausibly allege the required elements of 42 U.S.C. § 1983 or to state another

viable federal constitutional or statutory claim.35 The Second Amended Complaint

does not plausibly allege facts that, if proven, would constitute a violation of the

U.S. Constitution or a federal statute by a state actor that is redressable by a




proceeding or Ms. Tangwall’s alleged civil rights violations.).
33See generally Polk County v. Dodson, 454 U.S. 312, 325 (1981) (holding that a public
defender, though paid by the state, does not act under color of state law when
performing the traditional duties of an attorney). Law firms are private businesses,
unless acting under a specific contract with the state government; as such they do not
provide legal services under the color of state law.
3428 U.S.C. § 1331. Ms. Tangwall does not allege the Court has diversity jurisdiction;
see Docket 29 at 1.
35   See Docket 1.

Case No. 4:19-cv-00011-SLG, Tangwall v. Buscher, et al.
Order of Dismissal
Page 8 of 10
private citizen in federal court. Based on the foregoing, the Court must dismiss

this action for lack of subject matter jurisdiction.

   III.      Futility of Amendment

          This Court previously gave Ms. Tangwall notice of its intent to dismiss this

case and set out the required elements that must be plausibly alleged to state a

viable claim under 42 U.S.C. § 1983. Nevertheless, Ms. Tangwall’s Second

Amended Complaint does not allege a viable claim under that federal statute. The

named defendants are not state actors and do meet the essential requirements to

be proper parties under §1983. Without a proper federal question cause of action,

this Court does not have subject matter jurisdiction and must dismiss the action.

In light of Ms. Tangwall’s failure to plead a valid cause of action after the Court

accorded her an opportunity to do so, the Court finds that any further attempt at

amendment would be futile. Instead, the controversy concerns a foreclosure

dispute and none of the named defendants is a state actor. Therefore, the action

must be dismissed with prejudice.

                                     CONCLUSION

          Ms. Tangwall has not plausibly alleged the required elements for a claim

under 42 U.S.C. § 1983 and does not present a viable federal question. Therefore,

the Court lacks subject matter jurisdiction and the action must be dismissed with

prejudice.




Case No. 4:19-cv-00011-SLG, Tangwall v. Buscher, et al.
Order of Dismissal
Page 9 of 10
       IT IS THEREFORE ORDERED:

   1. The Court dismisses this action with prejudice for lack of subject matter

       jurisdiction.

   2. The Clerk of Court is directed to enter a final judgment accordingly.

       DATED this 26th day of November, 2019 at Anchorage, Alaska.

                                                 /s/ Sharon L. Gleason
                                                 Hon. Sharon L. Gleason
                                                 UNITED STATES DISTRICT JUDGE




Case No. 4:19-cv-00011-SLG, Tangwall v. Buscher, et al.
Order of Dismissal
Page 10 of 10
